         Case 4:13-cv-00729-HSG Document 450 Filed 10/15/20 Page 1 of 2



 1 BURSOR & FISHER, P.A.
   L. Timothy Fisher (State Bar No. 191626)
 2 Neal J. Deckant (State Bar No. 322946)
   1990 North California Boulevard, Suite 940
 3 Walnut Creek, CA 94596
   Telephone: (925) 300-4455
 4 Facsimile: (925) 407-2700
   E-Mail: ltfisher@bursor.com
 5          ndeckant@bursor.com

 6 BURSOR & FISHER, P.A.
   Scott A. Bursor (SBN 276006)
 7 701 Brickell Avenue, Suite 1420
   Miami, FL 33131
 8 Telephone: (305) 330-5512
   Facsimile: (305) 676-9006
 9 E-Mail: scott@bursor.com

10 Settlement Class Counsel

11
                                UNITED STATES DISTRICT COURT
12
                              NORTHERN DISTRICT OF CALIFORNIA
13

14
   PATRICK HENDRICKS, individually and on        Case No. 4:13-CV-00729-HSG
15 behalf of all others similarly situated,
                                                 ORDER RE: MOTION
16                             Plaintiff,        FOR CY PRES DISTRIBUTION OF
                                                 RESIDUAL SETTLEMENT FUNDS
17         v.
18 STARKIST CO.,
                                                 Hon. Haywood S. Gilliam, Jr.
19                             Defendant.
20

21

22

23

24

25

26

27

28

     ORDER RE: MOTION FOR CY PRES DISTRIBUTION OF RESIDUAL SETTLEMENT FUNDS CASE NO.
     4:13-CV-00729-HSG
         Case 4:13-cv-00729-HSG Document 450 Filed 10/15/20 Page 2 of 2



 1         UPON CONSIDERATION of Plaintiff’s Motion For Cy Pres Distribution Of Residual

 2 Settlement Funds (“Motion”), and good cause appearing,

 3         IT IS ORDERED that the Motion is hereby GRANTED. The $628,425.05 in residual

 4 settlement funds shall be distributed to the Feeding America national network of food banks.

 5         IT IS SO ORDERED.

 6
     Dated: 10/15/2020                                 _______________________________________
 7                                                     Haywood S. Gilliam, Jr.
                                                       United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ORDER RE: MOTION FOR CY PRES DISTRIBUTION OF RESIDUAL SETTLEMENT FUNDS              1
     CASE NO. 4:13-CV-00729-HSG
